68 F.3d 478
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Frederick MATHIS, Appellant,v.Dick MOORE, Director of Missouri Department of Corrections;Myrna Trickey, Director of the Division ofClassification and Treatment, Appellees.
No. 94-3110.
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 15, 1995.Filed:  Sept. 21, 1995.

Appeal from the United States District Court for the Eastern District of Missouri.
E.D.Mo.
AFFIRMED.
Before BOWMAN, GIBSON, and BEAM, Circuit Judges.
PER CURIAM.


1
Frederick Mathis brought suit under 42 U.S.C. Sec. 1983 against the Missouri Department of Corrections, which is his former employer, and several of his former superiors, alleging that he was wrongfully discharged for exercising his First Amendment rights.  Mathis claimed that he was improperly terminated in retaliation for reporting that his supervisor had filed false reports and had retained property for which the purchase orders were cancelled.  The District Court1 granted summary judgment in favor of defendant Trickey, and Mathis appeals.2


2
After carefully reviewing the record and the briefs of the parties, we conclude that the District Court did not err in granting summary judgment in favor of Trickey.  Because the controlling law is well established and an opinion by this Court would lack precedential value, the judgment of the District Court is affirmed without further discussion.


3
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable David D. Noce, United States Magistrate Judge for the Eastern District of Missouri, who presided over the case pursuant to the consent of the parties in accordance with 28 U.S.C. Sec. 636(c)


2
 The District Court earlier had dismissed Mathis's state law claims as well as all the defendants except Trickey.  Mathis appeals only from the grant of summary judgment in favor of Trickey